389 F.2d 479
James Andrew WILEY, Appellant,v.UNITED STATES of America, Appellee.
No. 24285.
United States Court of Appeals Fifth Circuit.
September 29, 1967.

Ben Lancaster, Cartersville, Ga., for appellant.
F. D. Hand, Jr., Asst. U. S. Atty., Atlanta, Ga., for appellee.
Before TUTTLE, BELL and SIMPSON, Circuit Judges.
PER CURIAM:


1
We have carefully considered the record in this appeal from a conviction on a four-count indictment charging the appellant with possessing and selling non-taxpaid liquor and carrying on the business of retail liquor dealer without payment of the special tax. We conclude that there is no merit in the contentions that there was an adequate ground of defense by entrapment, or that the conduct of the undercover agents violated the constitutional prohibitions against unreasonable search and seizure. See Hoffa v. United States, 385 U.S. 293, 87 S. Ct. 408, 17 L. Ed. 2d 374 (1966), and Lewis v. United States, 385 U.S. 206, 87 S. Ct. 424, 17 L. Ed. 2d 312 (1966).


2
It appearing that there was no error in the conduct of the trial, the judgment is affirmed.